               Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 1 of 13
    United States Bankruptcy Court, Southern District of Texas


       ✔   Sanchez Energy Corporation (19-34508)                               SN TMS, LLC (19-34513)
           SN Palmetto, LLC (19-34509)                                         Rockin L Ranch Company, LLC (19-34515)
           SN Marquis LLC (19-34510)                                           SN EF Maverick, LLC (19-34516)
           SN Cotulla Assets, LLC (19-34511)                                   SN Payables, LLC (19-34517)
           SN Operating, LLC (19-34512)                                        SN UR Holdings, LLC (19-34518)


     Official Form 410
     Proof of Claim                                                                                                                                            04/19

     Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
     make a request for payment of an administrative expense (other than a claim entitled to priority under 11 U.S.C. § 503(b)(9)). Make such a
     request according to 11 U.S.C. § 503.
     Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
     documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
     mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
     explain in an attachment.
     A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

     Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


     Part 1:    Identify the Claim

    1. Who is the current           Wilmington Savings Fund Society, FSB as Indenture Trustee on behalf of the 7.25% Senior Secured First Lien Notes Due 2023
       creditor?
                                   Name of the current creditor (the person or entity to be paid for this claim)

                                   Other names the creditor used with the debtor

    2. Has this claim been
       acquired from
                                   
                                   ✔   No
       someone else?                  Yes. From whom?

    3. Where should notices        Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
       and payments to the                                                                                     different)
       creditor be sent?
                                   Wilmington Savings Fund Society
       Federal Rule of
       Bankruptcy Procedure        Attn: Geoffrey J. Lewis
       (FRBP) 2002(g)              500 Delaware Avenue
                                   Wilmington, DE 19801




                                   Contact phone     (302) 573-3218                                            Contact phone

                                   Contact email
                                                     glewis@wsfsbank.com                                       Contact email


    4. Does this claim amend       
                                   ✔   No
       one already filed?             Yes. Claim number on court claims registry (if known)                                        Filed on
                                                                                                                                               MM   / DD   / YYYY



    5. Do you know if anyone       
                                   ✔   No
       else has filed a proof         Yes. Who made the earlier filing?
       of claim for this claim?




Claim Modified
      Number:  Official
                   216Form 410                                               Proof of Claim                                                           page 1
                      Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 2 of 13

   Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        
                                 ✔ No
    you use to identify the       Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
    debtor?



7. How much is the claim?          $ See   attached statement.             . Does this amount include interest or other charges?
                                                                                No
                                                                             
                                                                             ✘   Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                   See attached statement.

9. Is all or part of the claim    No
     secured?                    
                                 ✔ Yes. The claim is secured by a lien on property.

                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                           
                                           ✔   Other. Describe:            See attached statement.


                                           Basis for perfection:
                                                                           See attached statement.
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)
                                                                                             See attached statement.
                                           Value of property:                            $


                                                                                             See attached statement.
                                           Amount of the claim that is secured:          $


                                                                                             See attached statement.
                                           Amount of the claim that is unsecured: $                                    (The sum of the secured and unsecured
                                                                                                                       amounts should match the amount in line 7.)


                                                                                                                                    See attached statement.
                                           Amount necessary to cure any default as of the date of the petition:                 $



                                           Annual Interest Rate (when case was filed)                %
                                              Fixed
                                              Variable


10. Is this claim based on a     
                                 ✔ No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                    $


11. Is this claim subject to a   
                                 ✔ No
    right of setoff?
                                  Yes. Identify the property:




   Modified Official Form 410                                          Proof of Claim                                                               page 2
                   Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 3 of 13


12. Is all or part of the claim    
                                   ✔ No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                 Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   nonpriority. For example,
   in some categories, the                   Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(                   ) that applies.                    $

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the         
                                  ✔ No
    claim entitled to
    administrative priority        Yes. Indicate the amount of your claim arising from the value of any goods received                             $ ____________________
    pursuant to                           by the Debtor within 20 days before the date of commencement of the above case, in
    11 U.S.C. § 503(b)(9)?                which the goods have been sold to the Debtor in the ordinary course of such
                                          Debtor’s business. Attach documentation supporting such claim.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    
                                  ✔       I am the creditor’s attorney or authorized agent.
 If you file this claim                  I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a             and correct.
 fraudulent claim could be
 fined up to $500,000,            I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.                            Signature:       Jonathan I. Levine
                                                             Jonathan I. Levine (Jan 8, 2020)
 18 U.S.C. §§ 152, 157, and
 3571.                                            Email: jonathan.levine@arnoldporter.com

                                          Signature
                                  Print the name of the person who is completing and signing this claim:


                                  Name                    Jonathan I. Levine
                                                          First name                            Middle name                           Last name

                                  Title                   Partner
                                  Company                 Arnold & Porter Kaye Scholer LLP
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                 250 West 55th Street
                                                          Number               Street

                                                          New York                                                      NY             10019
                                                          City                                                         State          ZIP Code

                                  Contact phone           212-836-7010                                                 Email
                                                                                                                                       jonathan.levine@arnoldporter.com



 Modified Official Form 410                                                      Proof of Claim                                                              page 3
               Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 4 of 13



Attach Supporting Documentation (limited to a single PDF attachment that is less than 5 megabytes in size and under 100 pages):
✘ have supporting documentation.
❐I                                    ❐I do not have supporting documentation.
   (attach below)


      Attachment


PLEASE REVIEW YOUR PROOF OF CLAIM AND SUPPORTING DOCUMENTS AND REDACT
ACCORDINGLY PRIOR TO UPLOADING THEM. PROOFS OF CLAIM AND ATTACHMENTS
ARE PUBLIC DOCUMENTS THAT WILL BE AVAILABLE FOR ANYONE TO VIEW ONLINE.
IMPORTANT NOTE REGARDING REDACTING YOUR PROOF OF CLAIM AND SUPPORTING
DOCUMENTATION When you submit a proof of claim and any supporting documentation you must show
only the last four digits of any social-security, individual’s tax-identification, or financial-account number,
only the initials of a minor’s name, and only the year of any person’s date of birth. If the claim is based on
the delivery of health care goods or services, limit the disclosure of the goods or services so as to avoid
embarrassment or the disclosure of confidential health care information.
A document has been redacted when the person filing it has masked, edited out, or otherwise deleted, certain
information. The responsibility for redacting personal data identifiers (as defined in Federal Rule of
Bankruptcy Procedure 9037) rests solely with the party submitting the documentation and their counsel.
Prime Clerk and the Clerk of the Court will not review any document for redaction or compliance with this
Rule and you hereby release and agree to hold harmless Prime Clerk and the Clerk of the Court from the
disclosure of any personal data identifiers included in your submission. In the event Prime Clerk or the Clerk
of the Court discover that personal identifier data or information concerning a minor individual has been
included in a pleading, Prime Clerk and the Clerk of the Court are authorized, in their sole discretion, to
redact all such information from the text of the filing and make an entry indicating the correction.
                Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 5 of 13




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                            12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                           A Proof of Claim form and any attached documents
                                                                       must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the             number, individual’s tax identification number, or
   date the case was filed.                                            financial account number, and only the year of any
                                                                       person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                    For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,
                                                                       full name and address of the child’s parent or
   then state the identity of the last party who owned the             guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred            Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                       Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                       To receive confirmation that the claim has been filed, enclose a
                                                                    stamped self-addressed envelope and a copy of this form. You
   Also attach redacted copies of any documents that show           may view a list of filed claims in this case by visiting the
   perfection of any security interest or any assignments or        Claims and Noticing Agent's website at
   transfers of the debt. In addition to the documents, a           http://cases.primeclerk.com/sanchezenergy.
   summary may be added. Federal Rule of Bankruptcy
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                   Understand the terms used in this form
 Do not attach original documents because                         Administrative expense: Generally, an expense that arises
   attachments may be destroyed after scanning.                    after a bankruptcy case is filed in connection with operating,
                                                                   liquidating, or distributing the bankruptcy estate.
 If the claim is based on delivering health care goods            11 U.S.C. § 503.
   or services, do not disclose confidential health care
   information. Leave out or redact confidential
                                                                   Claim: A creditor’s right to receive payment for a debt that
   information both in the claim and in the attached
                                                                   the debtor owed on the date the debtor filed for bankruptcy.
   documents.
                                                                   11 U.S.C. §101 (5). A claim may be secured or unsecured.
                Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 6 of 13


Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising              Secured claim under 11 U.S.C. §506(a): A claim backed by
from the value of any goods received by the Debtor within            a lien on particular property of the debtor. A claim is secured
20 days before the date of commencement of the above case,           to the extent that a creditor has the right to be paid from the
in which the goods have been sold to the Debtor in the               property before other creditors are paid. The amount of a
ordinary course of the Debtor's business. Attach                     secured claim usually cannot be more than the value of the
documentation supporting such claim.                                 particular property on which the creditor has a lien. Any
                                                                     amount owed to a creditor that is more than the value of the
Creditor: A person, corporation, or other entity to whom a
                                                                     property normally may be an unsecured claim. But exceptions
debtor owes a debt that was incurred on or before the date the       exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                    sentence of 1325(a).
                                                                     Examples of liens on property include a mortgage on real
Debtor: A person, corporation, or other entity who is in             estate or a security interest in a car. A lien may be voluntarily
bankruptcy. Use the debtor’s name and case number as shown           granted by a debtor or may be obtained through a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).         proceeding. In some states, a court judgment may be a lien.


Evidence of perfection: Evidence of perfection of a security         Setoff: Occurs when a creditor pays itself with money
interest may include documents showing that a security               belonging to the debtor that it is holding, or by canceling a
interest has been filed or recorded, such as a mortgage, lien,       debt it owes to the debtor.
certificate of title, or financing statement.
                                                                     Unsecured claim: A claim that does not meet the
Information that is entitled to privacy: A Proof of Claim            requirements of a secured claim. A claim may be unsecured in
form and any attached documents must show only the last 4            part to the extent that the amount of the claim is more than the
digits of any social security number, an individual’s tax            value of the property on which a creditor has a lien.
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care         Offers to purchase a claim
goods or services, limit the disclosure of the goods or services
                                                                     Certain entities purchase claims for an amount that is less than
to avoid embarrassment or disclosure of confidential health
                                                                     the face value of the claims. These entities may contact
care information. You may later be required to give more
                                                                     creditors offering to purchase their claims. Some written
information if the trustee or someone else in interest objects to
                                                                     communications from these entities may easily be confused
the claim.
                                                                     with official court documentation or communications from the
                                                                     debtor. These entities do not represent the bankruptcy court,
Priority claim: A claim within a category of unsecured               the bankruptcy trustee, or the debtor. A creditor has no
claims that is entitled to priority under 11 U.S.C. §507(a).         obligation to sell its claim. However, if a creditor decides to
These claims are paid from the available money or                    sell its claim, any transfer of that claim is subject to
property in a bankruptcy case before other unsecured                 Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
claims are paid. Common priority unsecured claims                    Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
include alimony, child support, taxes, and certain unpaid            the bankruptcy court that apply.
wages.


Proof of claim: A form that shows the amount of debt the             Please send completed Proof(s) of Claim to:
debtor owed to a creditor on the date of the bankruptcy filing.      Sanchez Energy Corporation Claims Processing Center
The form must be filed in the district where the case is             c/o Prime Clerk LLC
pending.                                                             850 3rd Avenue, Suite 412
                                                                     Brooklyn, NY 11232
Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.                              Do not file these instructions with your form
        Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 7 of 13




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    SANCHEZ ENERGY CORPORATION, et al.,1                             ) Case No. 19-34508 (MI)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                         ADDENDUM TO PROOF OF CLAIM OF
               WILMINGTON SAVINGS FUND SOCIETY, FSB, AS INDENTURE
             TRUSTEE FOR 7.25% SENIOR SECURED FIRST LIEN NOTES DUE 2023

             1.    Wilmington Savings Fund Society, FSB (“Claimant”), as Indenture Trustee for

those certain 7.25% Senior Secured First Lien Notes due 2023 (the “Notes”) issued by Sanchez

Energy Corporation (“Sanchez”) and guaranteed by certain of its affiliated debtors and debtors-

in-possession (together with Sanchez, the “Debtors”) under that certain Indenture dated as of

February 14, 2018 (as amended, supplemented, or otherwise modified, the “Indenture”), submits

this Addendum to its Proof of Claim (together with this Addendum, the “Claims”). This

Addendum constitutes a part of the Proof of Claim and is incorporated therein by reference. Copies

of certain supporting documents relating to the Claims set forth below are also incorporated by

reference into this Proof of Claim.

             2.    On August 11, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (as amended,




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
     Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin
     L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR Holdings,
     LLC (0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.
     Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 8 of 13




the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of

Texas (the “Court”).

       3.      Pursuant to Section 6.09 of the Indenture, the Trustee is expressly authorized to file

this Proof of Claim on behalf of all holders of the Notes and is entitled to collect, receive, and

distribute any money, securities, or other property payable or deliverable upon conversion or

exchange of the Notes.

       4.      Pursuant to the Order (I) Setting Bar Dates for Filing Proofs of Claim, Including

Requests for Payment Under Section 503(B)(9); (II) Establishing Amended Schedules Bar Date

and Rejection Damages Bar Date; (III) Approving the Form of and Manner for Filing Proofs of

Claim, Including Section 503(B)(9) Requests; and (IV) Approving Notice of Bar Dates (Docket

No. 617) (the “Bar Date Order”), the Court established January 10, 2020 as the deadline to assert

claims against the Debtors that arose prior to the Petition Date. Pursuant to the Bar Date Order

and paragraph 29 of the Interim Order (I) Authorizing Debtors (A) To Obtain Postpetition

Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(2), 364(c)(3), 364(d)(1) and

364(e) and (B) To Utilize Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate

Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, 364, and 507(b), and (III) Scheduling Final

Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) (Docket No. 144) (the “Interim DIP

Order”), Claimant was authorized to file a single master proof of claim for any claims arising

under the Indenture on behalf of itself and the holders of the Notes (collectively, the

“Noteholders”) in the jointly-administered cases of Sanchez Energy Corporation.

                           DOCUMENTS RELATING TO CLAIM

       5.      The Claims asserted herein arise from or are related to, among other things, (a) the

Indenture; (b) the form of Note annexed as Exhibit 1 thereto; and (c) that certain Collateral Trust
     Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 9 of 13




Agreement dated as of February 14, 2018 (as amended, supplemented, or otherwise modified, the

“Collateral Trust Agreement,” and collectively, along with all other documents relating to the

Notes, the “Claim Documents”).

        6.      Pursuant to the Bar Date Order and the Interim DIP Order, Claimant is not required

to attach any instruments, agreements, or other documents evidencing the Claims to its Proof of

Claim. However, upon reasonable written request to counsel to Claimant at the address below,

Claimant will make available copies of any Claim Documents to the extent such Claim Documents

are in the possession or control of Claimant and Claimant is not prohibited by contract or applicable

law from sharing such supporting documents.

                                  DESCRIPTION OF CLAIMS

        7.      As of the Petition Date, the Debtors party to or otherwise obligated under the Claim

Documents (including each of the Guarantors, as such term is defined in the Indenture) are liable

to Claimant and/or the Noteholders in the aggregate principal amount of not less than

$500,000,000.00, plus any other amounts owing under the Claim Documents, including, without

limitation, all accumulated and unpaid interest, fees, premium, and expenses, plus contingent

unliquidated claims as described herein.

        8.      As set forth in the Claim Documents and the Interim DIP Order, the Claims are

secured by a legal, valid, binding, perfected, enforceable first priority lien and security interest in

all Collateral, as contemplated by the Indenture and set forth in greater detail in the Collateral Trust

Agreement.

        9.      Without limiting any of the foregoing, Claimant, on behalf of itself and the

Noteholders, reserves all of its rights to assert claims for interest (including, without limitation,

postpetition interest or interest at the applicable default rate), any applicable premium, fees, costs,

charges, expenses, disbursements, liabilities, losses, damages, indemnification, reimbursement
     Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 10 of 13




and/or contribution, and other amounts, including, without limitation, legal fees and expenses

(including, without limitation, in connection with the preparation, filing, and prosecution of this

Proof of Claim), that existed or arose prior to, or that exist or arise on or after, the date of the first

filing of this Proof of Claim, whether prior to, on or subsequent to the Petition Date, in each case

to the extent or as may be permitted, provided, and/or contemplated in the Claim Documents or

under applicable law.

        10.     Pursuant to Section 7.07 of the Indenture, Claimant has a lien prior to the Notes on

all money or property collected on account of the Notes. Claimant specifically claims and reserves

its right to the charging lien. Accordingly, Claimant hereby demands that any distributions on

account of this Proof of Claim be made through Claimant pursuant to Section 6.09 of the Indenture

and Rule 3021 of the Federal Rules of Bankruptcy Procedure, as applicable, so that Claimant may

assert its charging lien rights.

                                   RESERVATION OF RIGHTS

        11.     Claimant expressly reserves any and all defenses, counterclaims, or objections,

including without limitation, any right of setoff, recoupment, or similar right, remedy, or defense

against any claims asserted by or on behalf of the Debtors, if any, including without limitation,

any claims asserted against Claimant and/or any of the Noteholders.

        12.     The filing of this Proof of Claim is not an election of remedies and is without

prejudice to Claimant’s or any Noteholder’s rights to assert claims against third parties, whether

arising out of or relating to the facts and circumstances underlying this Proof of Claim or otherwise.

Claimant, on behalf of itself and the Noteholders, hereby expressly preserves any and all rights

(including any lien rights), claims, interests, causes of action, defenses, counterclaims or

objections, or any similar rights, remedies, or defenses, whether arising at law or in equity, against

all persons or entities (including any of the Debtors), whether in this Court or elsewhere, whether
     Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 11 of 13




currently existing or arising in the future, against whom it determines to have claims. Without

limiting the generality of the foregoing, the execution and filing of this Proof of Claim is not and

shall not be deemed to be: (a) a waiver or release of any of the terms or provisions of any of the

Claim Documents; (b) a waiver or release of Claimant’s or any Noteholder’s rights against any

entity or person that may be liable for all or any part of the claims asserted herein; (c) a consent by

Claimant or any Noteholder to the jurisdiction of this Court with respect to any proceeding

commenced in these cases against or otherwise involving the Debtors and/or Claimant; (d) a

waiver of any of Claimant’s or any Noteholder’s rights to have the claims asserted hereby and any

defenses, counterclaims or objections thereto determined before a jury, by arbitration, or before

any other judicial or administrative body having jurisdiction; (e) a waiver or release of any rights

under chapter 5 of the Bankruptcy Code; or (f) a waiver or release of any lien or security interest.

To the extent necessary to preserve any of the foregoing rights, Claimant hereby makes any

necessary demands.

       13.     Claimant, on behalf of itself and the Noteholders, hereby expressly preserves any

and all rights, privileges, protections, or other benefits granted pursuant to the Interim DIP Order.

For the avoidance of doubt, any and all grants of Adequate Protection within the Interim DIP Order

are unaffected by the filing of this Proof of Claim.

       14.     The claims asserted herein are subject to adjustment and amendment for a variety

of reasons, including, without limitation, as a result of future events, the discovery and analysis of

additional information, the correction of any errors, the resolution of disputes, and the assertion of

any rights of setoff and/or recoupment. In that regard, Claimant reserves the right to amend or

supplement this Proof of Claim accordingly or to set forth the basis for the claims asserted hereby

with more particularity as Claimant obtains more information. Claimant further reserves the right
     Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 12 of 13




to amend or supplement this Proof of Claim to assert additional claims and causes of action based

upon the facts set forth herein or that are raised in proofs of claim filed by any Noteholders.

        15.       In executing and filing this Proof of Claim, Claimant does not waive or release:

(a) rights and remedies against any other person or entity that may be liable for all or part of the

Claims set forth herein, whether an affiliate or subsidiary of the Debtors, an assignee, guarantor,

or otherwise (a “Liable Party”); (b) any obligation owed to it, or any right to any security that

may be determined to be held by any Liable Party or for Claimant’s benefit; (c) any past, present

or future defaults (or events of default) by the Debtors, or others; or (d) any right to the

subordination, in favor of Claimant, on behalf of itself and the Noteholders, of indebtedness or

liens held by other creditors of the Debtors.

                                                NOTICE

        16.       All notices to Claimant should be sent to:

                  Wilmington Savings Fund Society, FSB
                  500 Delaware Avenue
                  Wilmington, DE 19801
                  Attn: Geoffrey J. Lewis, Vice President

               with a copy to

                  Arnold & Porter Kaye Scholer LLP
                  250 West 55th Street
                  New York, NY 10019-9601
                  Attn: Jonathan I. Levine, Esq.


Dated: January 8, 2020




US 167213359
             Case 19-34508 Document 1027-1 Filed in TXSB on 03/10/20 Page 13 of 13


Electronic Proof of Claim
Final Audit Report                                                                2020-01-08

  Created:             2020-01-08

  By:                  Prime Clerk (epoc@primeclerk.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAcp3-phoEBf_BJJTWBRW-ctaOQGsT5wsO




"Electronic Proof of Claim" History
    Web Form created by Prime Clerk (epoc@primeclerk.com)
    2020-01-08 - 3:09:22 PM GMT


    Jonathan I. Levine (jonathan.levine@arnoldporter.com) uploaded the following supporting documents:
       Attachment
    2020-01-08 - 3:17:24 PM GMT


    Web Form filled in by Jonathan I. Levine (jonathan.levine@arnoldporter.com)
    2020-01-08 - 3:17:24 PM GMT- IP address: 192.203.255.80


    (User email address provided through API User-Agent: Mozilla/5.0 (Windows NT 10.0; Win64; x64)
    AppleWebKit/537.36 (KHTML, like Gecko) Chrome/73.0.3683.103 Safari/537.36)
    2020-01-08 - 3:17:27 PM GMT- IP address: 192.203.255.80


    Signed document emailed to Prime Clerk (epoc@primeclerk.com) and Jonathan I. Levine
    (jonathan.levine@arnoldporter.com)
    2020-01-08 - 3:17:27 PM GMT
